Citation Nr: 1755421	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-37 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities of the right and left knee.

2.  Entitlement to service connection for a right ankle condition, to include as secondary to service-connected disabilities of the right and left knee.

3.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected disabilities of the right and left knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Cleveland, Ohio now has jurisdiction of the Veteran's claims file.

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in May 2017.  However, the Veteran failed to report to the hearing.  As the record of evidence contains no further explanation as to why the Veteran failed to appear or a request to reschedule the hearing, the Board deems the Veteran's request for a hearing to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The Board remanded the case for additional development in June 2017.


FINDINGS OF FACT

1.  Degenerative arthritis of the low back was not manifested in active service or within the first year after service and it is not attributed to service.

2.  Degenerative arthritis of the low back is not related (causation or aggravation) to a service-connected disease or injury.

3.  Degenerative arthritis of the right ankle was not manifested in active service or within the first year after service and it is not attributed to service.

4.  Degenerative arthritis of the right ankle is not related (causation or aggravation) to a service-connected disease or injury.

5.  Degenerative arthritis of the left ankle was not manifested in active service or within the first year after service and it is not attributed to service.

6.  Degenerative arthritis of the left ankle is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the low back was not incurred in or aggravated by active service, and may not be presumed to have incurred therein.  Degenerative arthritis of the low back is not due to, or the result of, or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310(a)-(b) (2017).

2.  Degenerative arthritis of the right ankle was not incurred in or aggravated by active service, and may not be presumed to have incurred therein.  Degenerative arthritis of the right ankle is not due to, or the result of, or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310(a)-(b) (2017).

3.  Degenerative arthritis of the left ankle was not incurred in or aggravated by active service, and may not be presumed to have incurred therein.  Degenerative arthritis of the left ankle is not due to, or the result of, or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310(a)-(b) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

As noted in the Introduction, the case was remanded to the RO in June 2017 for additional development.  The Board is satisfied that there has been substantial compliance with its remand directives relating to the Veteran's claims.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify by way of a letter dated in December 2008.  The AOJ notified the Veteran prior to the rating decisions on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

Service Connection Claims

The Veteran served as a food service specialist in the United States Army.  He contends that a low back disability, right ankle condition, and left ankle condition warrant service connection, to include as secondary to his service connected disabilities of the right and left knee

Service Connection Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic disabilities, such as degenerative arthritis, incurred in service if they manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017); 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)-(b) (2017).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C. § 5107 (2012);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Low back disability, to include as secondary to service-connected disabilities of the right and left knee.

A review of the Veteran's STRs reveals that the Veteran sought treatment for low back pain in October 1981.  There was no tenderness or loss of range of motion.  A clinician prescribed heat application and aspirin for 3 days thereafter.  In April 1982, the Veteran sought treatment for low back pain after performing sit-ups.  The examination was normal and the clinician prescribed a surface balm.  Subsequent STRs are silent as to a low back disability or symptoms indicative of a low back disability.

Treatment records and examination notes from the Dayton, Ohio Veterans Affairs Medical Center (VAMC) show that the Veteran first complained of low back pain in December 2001 when he reported for treatment.  At that time, a treatment note reported that the Veteran first denied any motor vehicle accidents and "later" mentioned that he was involved in a motor vehicle accident in 1999.   In a May 2008 VA mental health examination, the Veteran reported that he was hit by a truck while at work.  The Veteran reported for consultations for other medical issues through April 2007; throughout these years of treatment the Veteran reported continuous low back pain.

In his May 2009 Notice of Disagreement, submitted via VA FORM 21-4138, the Veteran stated that he injured his low back and ankles during basic training and advanced individual training (AIT).  He stated that there was "no way to rest without being terminated."  As a consequence, the Veteran reported that he "ran on and on in pain because [he] was threatened with discharge."  Service personnel records show that his initial training was delayed because of a period of disciplinary confinement.  Lastly, he opined that evidence might not be in his STRs, but there is a present condition.  

Dayton VAMC records from September 2009 to May 2010 show that the Veteran again reported chronic low back pain.  In treatment notes, examiners reported "abnormal bone."  Additional notations indicate that a magnetic resonance imaging (MRI) study of L1 and L4 revealed severe disc deterioration.  The Veteran reported that he had low back problems since a 1999 motor vehicle accident.

In September 2010, the Veteran submitted a handwritten statement.  In pertinent part, he noted that he had an unusually long training cycle of at least 13 months.  He reported that he was on crutches for 7 days during training and that he did not complete some specialized training because he could not type.  He stated that he endured the pain because he wanted a career in the U.S. Army.  He further noted that the truck accident involved a stationary trailer while he was working alone. 

In December 2010, the Veteran's mother submitted a statement.  In pertinent part, she wrote that the Veteran returned from service complaining about knee and back pain. 

In September 2012, the Veteran's attorney submitted a letter.  In pertinent part, he stated that he represented the Veteran for a motor vehicle accident which occurred in December 2010.  The attorney further stated that his records indicated that the Veteran did not receive treatment from VA, but did receive medications and a prescription for physical therapy (PT).  The attorney made no mention of injuries in service.

In April 2013, via VIA FORM 21-4138, the Veteran requested "entitlement to service connection for a lumbar spine condition secondary to the service-connected bilateral knee condition."

In January 2014, the Veteran submitted 5 pages of his STRs from April 1982 to November 1982.  In a page following the STRs (and not part of the STRs obtained from government archives), an unsigned, unidentified, and undated paragraph reported: "I am the treating physician for [the Veteran}, and have reviewed his current treatment records, which document that he is currently service connected for [a] bilateral knee condition.  It is my medical opinion that it is more likely than not that the veteran's service-connected conditions [...] cause the current lumbar spine condition."  As this "opinion" is not identified or authenticated in any way, it is not credible medical evidence.

In January 2014, the Veteran was afforded a VA examination for thoracolumbar spine conditions.  The examiner reviewed the claims file, considered the Veteran's lay account of the onset and symptoms of his claimed low back disability, and conducted a physical examination.  The examiner noted that the Veteran reported that he was diagnosed with low back pain after doing sit-ups on a rocky hill during individual training.  He further contended that he required no x-rays or treatment at the time of this first occurrence.  The Veteran stated that he was not treated for his low back until he was older, when he experienced an ongoing, pulling, and dull sensation in his low back.  A 2009 orthopedic evaluation, according to the Veteran, revealed abnormal x-ray imaging of the lumbar region; however, the Veteran did not recall the exact diagnosis.

The examiner provided an impression of lumbosacral strain, noting that there was an absence of functional impact.  In his remarks, the examiner opined that the original back condition injury from service was likely a muscle strain; and that injury from 1980 (as reported by the Veteran) did not cause any limits in his function currently.

In February 2014, the Veteran underwent radiological imaging of his lumbar spine.  The interpreting radiologist provided an impression of degenerative changes, especially at L4-5

In July 2017, the RO received copies of treatment records from the Cincinnati, Ohio VAMC.  Review of these records reveal that the Veteran sought treatment for his low back pain in December 2012, in February 2013, and in March 2013.  Examiners reported the Veteran's complaints of pain.  Furthermore, impressions of herniated disc and spinal stenosis were provided.

In July 2017, the RO received copies of treatment records from the Chillicothe, Ohio VAMC.  Review of these records shows that the Veteran was treated from October 2012 to July 2013.  He was provided frequent consultations for low back pain.  Impressions closely mirrored those of the Cincinnati VAMC.

Also in July 2017, the RO received copies of treatment records and progress notes from the Dayton, Ohio VAMC from August 2012 to June 2017.  Throughout this almost 5 year period, the Veteran regularly complained of chronic low back pain.  Furthermore, he reported to examiners that his low back was due to injury he sustained while in service.  Similar impressions as those of the Cincinnati and Chillicothe VAMCS abound through these records.

Review of the Veteran's Social Security Administration (SSA) records, received in July 2017, reveal that the Veteran was injured in a motor vehicle accident in 1998.  The records also show that a diagnosis of lumbosacral strain was provided in April 2004 from an injury incurred in September 2001.  Also, the records show that the Veteran sustained work-related injuries in August 2001 and September 2001; the former when he burned his forearm, the latter when he felt back pain lifting a tailgate.  The Veteran was hospitalized in September 2001for a back injury, which the Veteran reported was due to falling 6-7 feet off a roof.

The Veteran received treatment for low back pain and herniated disc at several private healthcare facilities in 2003 and 2004.  Further disability reports from SSA from August 2012 show that the Veteran was provided an assessment of ability to do work-related activities.  This assessment provided a diagnostic impression of psychotic disorder, not otherwise specified.  The SSA records also include VA progress notes concerning the Veteran's low back pain.  Results of an April 2007 computer tomography (CT) scan, performed at a private facility, are also present in these records.  The radiologist's impression of this CT scan, in pertinent part, noted no significant changes in the Veteran's low back diagnosis of lumbar spondylosis.  The Board notes that SSA records include diagnostic and treatment records in extenso for medical, polysubstance-related, and psychiatric issues that are not before the Board. 

The SSA records included a July 2008 Cooperative Disability Investigations Unit (CDIU) Report, which opined that this was the second time that the Veteran alleged disability due to lower back problems and paranoid schizophrenia.  In pertinent part, this report noted that the Veteran has been inconsistent in his reports regarding drug and alcohol use.  The report also referred to polysubstance abuse, hallucinations, and flashbacks. 

In July 2017, the Veteran was afforded a VA examination of the thoracolumbar spine.  The examiner reviewed the claims file in its entirety, considered the Veteran's accounts of the onset and symptoms of his low back disability, and conducted a physical examination.  The examiner noted a very detailed summary of SSA and VA outpatient records of the Veteran's statements and examination reports.  Moreover, diagnostic testing and imaging occurred as components of the examination.  The examiner noted that the Veteran reported that his low back disability started as a "dull ache in his back when he first exited the military."  He also reported that MRI and CT imaging at that time indicated that his back was "all screwed up."  The Veteran reported current symptoms of "aching" occurred when he sat for over an hour.  This aching occurred at the mid-line of the low back; and it was at its worst upon waking in the morning.  The Veteran also stated that his legs went numb on occasion.

The examiner provided an impression of moderately severe disc degeneration L4-L5 and L5-S1, opining that this impression was similar to that of the prior VA examination.  The examiner provided extensive remarks in the examination report about inconsistencies in the Veteran's reporting of knee, ankle, and low back symptoms.  Opining as to these inconsistencies, the examiner noted that the Veteran presented to the examination with a cane and wearing braces on both knees.  According to the examiner, the Veteran "vigorously denied" being able to do anything at all, except lie in bed or sit in his couch.  However, the examiner reported that the Veteran ambulated in the hallway at a normal gait.

The examiner further reported that there is no evidence of chronicity and no nexus to connect the in-service knee condition and the degenerative arthritis of the low back that first became symptomatic many years after separation from service.  The examiner also noted that the Veteran had previously stated, as reported above, that he sustained a low back injury in a motor vehicle accident.  To support his opinion that the Veteran's low back disability, as well as his right ankle condition and left knee condition (as discussed below), were not proximately due to or caused by, or aggravated by the Veteran's right and left knee disabilities, the examiner cited excerpts from three eminent medical journal articles that supported his findings.

The Board has considered the Veteran's representative's November 2017 Post-Remand Brief.  The Board notes that it has discussed the duty to assist and the evidence of record, as discussed above and below, effectively underscoring the fact that the RO has sought to obtain all extant medical records related to the Veteran's claims, from several VAMCs and from the SSA.  The representative contended that the examinations were inadequate because the examiner did not provide an etiology for the back disorder.  The Board finds that the examinations were adequate because a VA examiner was not asked to determine the origin of a disability but rather whether the current disability first manifested in service and continued thereafter or was caused or aggravated by service.  The examiners considered the records, the Veteran's lay statements, their clinical observations and addressed those issues.  Moreover, the Veteran reported and the records show post-service injuries on several occasions.   

A Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between his service and the disability.  See Holton, supra; see also 38 C.F.R. § 3.310 (a)-(b) (2017).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's low back disability is not warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause(s) of a low back disability, a disease involving extensive knowledge of orthopedic and radiology, is beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's low back disability is not susceptible of lay opinion and requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his low back disability.  See 38 C.F.R. § 3.159(a)(1) (2017) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Finally, the Board places low probative weight on the accuracy of his statements of in-service and post-service injuries because they are inconsistent with the records of training and care in service and multiple post-service injuries.  

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's low back disability was caused, or aggravated, by his service-connected disease or injury.  Although the Veteran has maintained that his low back disability is the result of his service-connected disabilities of right and left knee, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the July 2017 VA examination report offers the strongest and most persuasive evidence regarding the etiology of the Veteran's low back disability.

As set forth above, the July 2017 VA examiner reported that the Veteran's low back disability was neither caused nor aggravated by his service-connected disabilities of the right and left knees.  To support this opinion, the VA examiner stressed that that there is no evidence of chronicity and no nexus to connect the in-service-connected knee disabilities and degenerative arthritis of the low back that first became symptomatic many years after separation from service.  The examiner also noted that he observed a normal gait without indications of weight shifting or abnormal posture caused by knee disorders.  

The Veteran maintains that his low back disability is the result of his service-connected disabilities.  Nevertheless, even where service connection is not warranted on a secondary basis, service connection may still be granted if the evidence of record establishes that the disability was incurred during active service. See Holton, supra.

The weight of evidence of record is also against finding that the Veteran's low back disability initially manifested in, or is otherwise related to, his active service.  As stated above, the Veteran's STRs reveal that the Veteran sought treatment for low back pain in October 1981 and was advised to take aspirin for 3 days thereafter.  Clearly the Veteran is competent to report the onset of his low back disability and that it continued; however, subsequent STRs were silent for lumbar complaints.  The first evidence of low back disability occurred in 2001, in a Dayton, Ohio VAMC treatment record, 18 years after the Veteran's active service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed Cir 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all the relevant facts and available evidence).  In addition to the passage of time between the Veteran's active service and his diagnosis of moderately severe disc degeneration L4-L5 and L5-S1, there is no competent evidence or opinion suggesting there exists a medical nexus between the Veteran's current moderately severe disc degeneration L4-L5 and L5-S1 and his active service. 

Here, despite in-service injury, moderately severe disc degeneration L4-L5 and L5-S1 was not "noted" during service or within one year of separation from service.  In addition, the Veteran did not have characteristic manifestations to identify moderately severe disc degeneration L4-L5 and L5-S1 during that time period.  

In summary, the competent opinions of record are against a finding that the Veteran's service-connected disabilities of the right and left knee caused, or aggravated, his moderately severe disc degeneration L4-L5 and L5-S.  Additionally, there is no competent evidence suggesting that there exists a nexus between the Veteran's moderately severe disc degeneration L4-L5 and L5-S and service.  Accordingly, the weight of evidence is against a finding that the Veteran's moderately severe disc degeneration L4-L5 and L5-S is caused by, or otherwise related to, active service, to include his service-connected disease.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.

B.  Right and left ankle conditions, to include as secondary to service-connected disabilities of the right and left knee.

Inasmuch as the evidence noted above pertains to the Veteran's right and left ankle conditions, to include as secondary to service-connected disabilities of the right and left knee, the Board incorporates it with added commentary here.

Review of the Veteran's STRs reveal that he sustained an inversion right sprained ankle in April 1982.  X-ray imaging of the right ankle proved normal.  In a subsequent STR from April 1982, an examiner opined that the Veteran reported that he experienced no pain with range of movement or palpation.  Moreover, the examiner added that the Veteran was ambulating well.  Otherwise, the Veteran's STRs are silent as to a right ankle conditions.  Furthermore, STRs are silent altogether as to any left ankle condition or symptoms indicative of a left ankle condition.

As noted above, the Veteran sought treatment and consultation at the Dayton VAMC from December 2001 to April 2009.  In 2004, the Veteran underwent x-ray imaging of his left ankle.  A radiologist provided findings of a possible nondisplaced chip fracture in the anterior aspect of the tibia.

The Veteran complained of ankle pain and received care throughout this course of treatment.  Examiners noted that the Veteran reported low back pain and bilateral ankle pain concurrently.  In November 2008, an examiner opined that the Veteran's ankles showed neither signs of swelling nor tenderness to palpation.  The same month, the Veteran reported that his bilateral ankle pain had gotten progressively worse over the last three months and that pain radiated to his feet.  In December 2008, the Veteran reported that his bilateral ankle pain rated as five, in a scale of one to ten.  At various times during this treatment, the Veteran characterized his bilateral ankle pain as cramping; pins and needles; pressure; sharp; tender; or throbbing.

As noted above, the Veteran stated in his May 2009 Notice of Disagreement that he injured his ankles during basic training and AIT.

The Veteran's mother's December 2010 statement is silent as to right and left ankle conditions.

A January 2013 individual health note in the Cincinnati VAMC treatment records took note of the Veteran's ankles in the context of lower extremity movements.  The Chillicothe VAMC treatment records are silent as to bilateral ankle conditions.

A March 2015 physical therapy consultation report from the Dayton VAMC reported that the Veteran had an objective of achieving 5/5 for both his right and left ankles.  The same information was conveyed in May 2015.

The Veteran's SSA records include a March 2003 x-ray imaging report from a private hospital of the Veteran's right ankle.  The Veteran indicated past injury; however, the report indicated that his right ankle was normal.

In July 2017, the Veteran was afforded a VA examination of ankle conditions by the same examiner who conducted the July 2017 thoracolumbar spine examination.  The examiner reviewed the claims file in its entirety, considered the Veteran's accounts of the onset and symptoms of his right and left ankle conditions, and conducted a physical examination.  Moreover, diagnostic testing and imaging occurred as components of the examination.  The examiner reported that the Veteran contended that he experienced pain at plantar aspects of both feet located near the heels, which worsened with walking.  The Veteran did not report swelling, locking, or flare-ups.

The examiner provided an impression of right ankle mild medial anterior anthropathy and left ankle mild medial degenerative change.  The examiner's findings largely mirrored those of the thoracolumbar spine examination.  In addition, the examiner wrote that the Veteran indicated in testing that his stride length shortened to a point where the heel only advanced to midfoot of weight bearing bilaterally.  Moreover, during testing, the Veteran reported "extreme pain and tenderness" to any motion or to "feather-light" palpation of back and plantar aspect of the feet.  As noted above, the examiner questioned the veracity of this reporting as the Veteran freely ambulated in the hallway at a normal gait.  The examiner also summarized the SSA and VA outpatient records citing a number of occasions of post-service injuries.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between his service and the disability.  See Holton, supra; see also 38 C.F.R. § 3.310 (a)-(b) (2017).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's right knee condition as well as his left knee condition is not warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno, supra.  Nevertheless, determining the potential causes of a right ankle condition and a left knee condition, diseases involving extensive knowledge of orthopedic and radiology, are beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's right knee condition and left knee condition are not susceptible of lay opinion and requires specialized training.  See Jandreau, supra.; Layno, supra.  The Board again notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his low back disability.  See 38 C.F.R. § 3.159(a)(1) (2017).

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's right ankle condition or left ankle condition were caused, or aggravated, by his service-connected disease or injury.

Although the Veteran has maintained that his right ankle condition and his left ankle condition are the result of his service-connected disabilities of the right and left knee, this assertion is inconsistent with other, more probative evidence of record. See Caluza, supra.  In this regard, the Board finds that the July 2017 VA thoracolumbar examination report offers the strongest and most persuasive evidence regarding the etiology of the Veteran's low back disability.

As set forth above, the July 2017 VA examiner reported that the Veteran's right ankle condition and left knee condition were neither caused nor aggravated by his service-connected disabilities of the right and left knees.  To support this finding, the examiner cited several studies and opined that orthopedic literature does not support that knee arthritis can cause ankle arthritis.

The Veteran maintains that his right ankle knee condition and left knee condition are the results of his service-connected disabilities.  Nevertheless, even where service connection is not warranted on a secondary basis, service connection may still be granted if the evidence of record establishes that the disability was incurred during active service. See Holton, supra.

The weight of evidence of record is also against finding that the Veteran's right knee condition or left knee condition initially manifested in, or is otherwise related to, his active service.  As stated above, STRs show that the Veteran sustained an inversion right sprained ankle in April 1982.  However, concurrent x-ray imaging of the right ankle proved normal.  Moreover, a subsequent STR from April 1982 reported that the Veteran experienced no pain with right ankle range of movement or palpation, also noting that he was ambulating well.  Clearly the Veteran is competent to report the onset of his right ankle condition and his left ankle condition and that it continued; however, subsequent STRs were silent for bilateral ankle complaints.  The first evidence of any ankle condition occurred in 2004, in a Dayton, Ohio VAMC treatment record, 21 years after the Veteran's active service.  The Board again notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon, supra.  In addition to the passage of time between the Veteran's active service and his diagnoses of right ankle mild medial anterior anthropathy and left ankle mild medial degenerative change, there is no competent evidence or opinion suggesting there exists a medical nexus between the Veteran's current right ankle mild medial anterior anthropathy and left ankle mild medial degenerative change and his active service. 

Here, despite in-service injury, right ankle mild medial anterior anthropathy and left ankle mild medial degenerative change were not "noted" during service or within one year of separation from service.  In addition, the Veteran did not have characteristic manifestations to identify right ankle mild medial anterior anthropathy and left ankle mild medial degenerative change during that time period.  

In summary, the competent opinions of record are against a finding that the Veteran's service-connected disabilities of the right and left knee caused, or aggravated, his right ankle mild medial anterior anthropathy and left ankle mild medial degenerative change.  Additionally, there is no competent evidence suggesting that there exists a nexus between the Veteran's right ankle mild medial anterior anthropathy and left ankle mild medial degenerative change and service.  Accordingly, the weight of evidence is against a finding that the Veteran's right ankle mild medial anterior anthropathy and left ankle mild medial degenerative change are caused by, or otherwise related to, active service, to include his service-connected disease.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities of the right and left knee, is denied.

Entitlement to service connection for a right ankle condition, to include as secondary to service-connected disabilities of the right and left knee, is denied.

Entitlement to service connection for a left ankle condition, to include as secondary to service-connected disabilities of the right and left knee, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


